Citation Nr: 0211570	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for a seizure 
disorder in excess of 10 percent prior to September 18, 1997; 
in excess of 40 percent from September 18, 1997 to April 1, 
2000; and in excess of 20 percent thereafter.  

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from August 1994 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Since June 19, 1996, the veteran's seizure disorder was 
manifested by symptoms that have more nearly approximated 1 
major seizure during any six month period or two major 
seizures during any year, or 5 to 8 minor seizures weekly, 
during the pendency of this appeal.

3.  The service-connected headaches are characterized as 
being of a mixed tension and vascular nature and are shown to 
be severe and to occur on constant basis; they are not shown 
to be prostrating.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent disability rating 
prior to September 18, 1997 for a seizure disorder have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 
4.124a, Diagnostic Codes 8045, 8910, 9034 (2001).

2.  The criteria for an initial disability rating in excess 
of 40 percent from September 18, 1997 to April 1, 2000 for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.10, 4.124a, Diagnostic Code 8910 
(2001).

3.  The criteria for an initial 40 percent disability rating 
from April 1, 2000 for a seizure disorder have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.124a, 
Diagnostic Codes 8910 (2001).

4.  The criteria for the assignment of 10 percent rating, but 
not greater, for the service-connected headache disorder have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.124a Diagnostic Codes 8045, 8100, 
4.130, Diagnostic Code 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of a 
seizure disorder and migraine headaches.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the 
respective September 1999 statement of the case and 
supplemental statements of the case sent to the veteran 
notified him of the evidence required to grant his claim and 
of the information and evidence needed to substantiate them.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in letters dated in the 
supplemental statement of the case issued in December 2001, 
which was sent to the veteran's address of record, and 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  It informed him that it would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
June 1997 and April 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his seizure or headache disorder since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  He has not made any specific 
statements about how this disorder is worse than what was 
reported when VA last examined him.  All medical records 
referenced by the appellant have either been obtained or are 
not available.  There is no indication that relevant (i.e., 
pertaining to recent treatment for his low back disorder) 
records exist that have not been obtained.  The Board 
concludes there is sufficient evidence to fairly rate the 
service-connected disabilities.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Veteran. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Veteran. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Veteran. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Veteran. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Veteran. App. 119 (1999).  In this case, the veteran's claims 
for an initial disability evaluations in excess of those 
assigned is from an original claim received by the RO within 
a year of the veteran's discharge from service, and the 
original rating in May 1997, which the veteran timely 
appealed.  The distinction may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Fenderson at 126.  With an initial rating, the RO can 
assign separate disability ratings for separate periods of 
time based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected seizure disorder or migraine headaches; 
however, the Board concludes that the veteran was not 
prejudiced by this in the circumstances of this case.  As 
noted above, the RO's statement of the case and supplemental 
statements of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluations for the service-connected 
seizure disorder and migraine headaches.  According to the 
statement and supplemental statements of the case, the RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for these disorder for any period of 
time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.   

As will be discussed in greater detail below, given that this 
is an original rating for the veteran's seizure disorder, the 
Board will address this issue as an original rating and not 
as whether the RO's reduction from 40 to 20 percent effective 
April 1, 2000 was warranted pursuant to 38 C.F.R. §§ 3.105 
and 3.344 (2001).  See generally Fenderson.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Veteran. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

III.  Seizure disorder

The veteran's seizure disorder is currently assigned a 40 
percent rating prior to April 1, 2000 and 20 percent 
thereafter under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (grand mal epilepsy).  The rating 
criteria for seizure disorders, set forth under 38 C.F.R. § 
4.124a, Diagnostic Codes 8910 (grand mal epilepsy) and 8911 
(petit mal epilepsy), are as follows: a 100 percent 
evaluation is warranted for at least 1 major seizure per 
month during the preceding year; an 80 percent evaluation is 
warranted for at least 1 major seizure in 3 months, or more 
than 10 minor seizures weekly, during the preceding year; a 
60 percent evaluation is warranted for 1 major seizure in 4 
months, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures in the last year, or 5 to 8 minor seizures weekly, 
during the preceding year; a 20 percent evaluation is 
warranted for 1 major seizure during the preceding 2 years or 
2 minor seizures during the preceding 6 months; and a 10 
percent evaluation is warranted for a confirmed diagnosis of 
epilepsy with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  Id. At Notes 
(1)(2).

Although the frequency and nature of seizures may be 
established by competent, consistent lay testimony 
emphasizing convulsive and immediate postconvulsive 
symptomatology, when there is doubt as to the true nature of 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary. 38 C.F.R. § 
4.121.

After carefully reviewing the evidence the Board finds that 
an initial rating of 40 percent is warranted since June 19, 
1996 because the evidence more closely approximates the 
criteria of 1 major seizure during the preceding 6 months or 
2 major seizures in the last year, or 5 to 8 minor seizures 
weekly during the preceding year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  In addition, the application of staged 
ratings is not necessary.  

The veteran was discharged from service after a Medical Board 
concluded that he was unfit for duty as a result of repeated 
seizures documented during service.  According to the August 
1995 Medical Board report, the veteran had blacked out on 
several prior occasions.  First, he blacked out while working 
on a military plane.  Observers noted that the veteran was 
motionless for about 30 seconds and subsequently confused and 
disoriented for several hours.  The second episode occurred 
while the veteran was in the shower.  There were no witnesses 
to this episode.  The veteran reported that he woke up 
several hours later with the cold shower water still running.  
The last blackout that was objectively witnessed by others 
was in August 1995 while in the barracks.  Paramedics 
reportedly saw the veteran unconscious, pupil dilated and 
arms in a flexed posture.  Subsequently, his muscles relaxed 
but he was confused and disoriented.  The veteran was placed 
on Valproate.  The Medical Board noted that the veteran had 
been experiencing spells that had not been fully elucidated 
until the last seizure was witnessed.  As a result, the 
Medical Board concluded that all these other blackouts, which 
occurred approximately once a month, were most likely 
seizures.  Based on the veteran's medical history, the 
Medical Board recommended that the veteran be referred to a 
Physical Evaluation Board for final adjudication.  Although 
the service medical records between August 1995 and June 1996 
are negative for another major seizure, the veteran was 
placed on light duty and discharged in June 1996.  

The post-service medical evidence reveals that the veteran 
continued to experience seizures but not as frequently.  
According to a March 1997 emergency room report from the 
Naval Hospital in Jacksonville, Florida, the veteran was 
treated for a seizure disorder.

According to a July 1997 fee basis examination report, 
prepared at the RO's request, the veteran said that he had 
had episodes of loss of awareness of his surroundings every 
month or every several months.  The examiner provided the 
impression that the veteran's history suggested temporal lobe 
or partial complex seizures.  The examiner suggested placing 
the veteran on Tegretol and advised that he not drive a motor 
vehicle.  

According to a September 1997 emergency room report, the 
veteran was admitted after collapsing due to a seizure.  His 
friend reported that she found him on the floor and he was 
not moving.  The examiner noted that the veteran had not been 
taking seizure medicine for a year.

According to a March 1999 letter, the veteran's instructor at 
the ITT Technical Institute reported witnessing the veteran 
pass out during class several days before the holiday break 
in December 1998.

According to second March 1999 letter, another of the 
veteran's instructors at the ITT Technical Institute reported 
witnessing the veteran unconscious in the hallway of the 
school several weeks prior to the date of the letter.  The 
instructor called for the rescue squad.  The rescue squad 
reportedly determined that the veteran had had a seizure.  

According to a November 1999 letter, veteran's supervisor at 
work reported witnessing that the veteran would have long 
drawn out stares three to five times per week, sometimes more 
often.  The veteran's supervisor indicated that his daughter 
had epilepsy and that the veteran's staring spells were 
similar to those of his daughter.

According to a January 2000 VA psychiatric outpatient 
treatment report, the veteran had experienced a blackout 
several days before being treated.  The veteran remembered 
waking up on the floor of his apartment and he was surrounded 
by people.

According to an April 2001 VA examination report, the veteran 
remarked that he had not lost consciousness due to a seizure 
since October 2000.  The examiner diagnosed probable partial 
complex seizures.

According to lay statements from two friends of the veteran, 
received in February 2002, they reported witnessing the 
veteran have seizures.

Based on the foregoing evidence the Board finds that the 
criteria for a 40 percent rating under Diagnostic Code 8910 
have been met.  

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 40 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran, his teachers, employer, and 
friends.  Nevertheless, the Board finds that this favorable 
evidence is outweighed by the evidence discussed in the 
preceding paragraphs.  It is important to note that, as a lay 
person untrained in the fields of medicine and/or science, 
the veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Veteran. App. 492, 494-95 (1992).  

As noted above, competent and consistent lay testimony can 
provide evidence of the frequency of any seizure activity.  
Diagnostic Code 8910.  The Board finds the lay statements 
provided by the veteran's instructors, his employer, and his 
friends probative in light of the medical history documented 
in the record.  Yet, while the appellant may contend that a 
rating in excess of 40 percent is warranted, the foregoing 
evidence fails to more closely approximate the criteria of 1 
major seizure in 4 months, or 9 to 10 minor seizures weekly, 
during the preceding year at any time during the pendency of 
this claim.  Diagnostic Code 8910.  

According to the veteran's own statements, as recorded in the 
medical evidence outlined above, he does not maintain that he 
had more than one or two black outs during any given yearly 
period.  The veteran's employer, who reported that his 
daughter had epilepsy, noted that the veteran had three to 
five staring spells a week similar to those of his daughter.  
While the veteran's employer is not a medical expert, this 
statement is probative because the employer is familiar with 
the disorder.  Nevertheless, three to five minor seizures a 
week does not meet the criteria for a rating in excess of 40 
percent.  Diagnostic Code 8910.  Thus, a rating in excess of 
40 percent is not warranted.  Without appropriate and 
credible evidence, a rating in excess of 40 percent denied.

The Board acknowledges that the RO reduced the veteran's 
rating from 40 to 20 percent primarily because the veteran 
failed to appear for scheduled examinations.  VA regulations 
provide that when entitlement or continued entitlement to a 
VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a) (2001).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, as in this case, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001).

During the time that the veteran failed to appear for the 
scheduled examinations, however, there are medical records 
and lay statements, as discussed above, that reflect the 
status of the veteran's seizure disorder.  Furthermore, when 
viewed together, the service medical records and post-service 
medical records clearly show that the veteran's seizure 
warrants a rating in excess of 20 percent during the pendency 
of this claim because the evidence clearly shows that the 
veteran experienced more than 1 major seizure during any 2 
year period or 2 minor seizures during any 6 month period.  

As noted above, given that this is an original rating for 
this disorder, the Board will not address this issue as 
whether the RO's reduction from 40 to 20 percent was 
warranted pursuant to 38 C.F.R. §§ 3.105 and 3.344 (2001).  
See Fenderson.  In light of the foregoing decision, the 
reduction issue has been rendered moot.

IV.  Migraine headaches

The Board notes that 38 C.F.R. § 4.124, Diagnostic Code 8100 
provides for assignment of a 10 percent rating with 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned.

Furthermore, 38 C.F.R. § 4.124a, Diagnostic Code 8045 
pertains to brain disease due to trauma and provides that 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  The evidence 
does not reflect that the veteran's claims any hemiplegia, 
epileptiform seizures, facial nerve paralysis or other 
neurologic disability attributable to his in-service head 
injury. Rather, he complains of constant headaches.

In this regard, the Board notes that Diagnostic Code 8045 
further provides that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.

This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

In this case, there is no evidence that the veteran has 
characteristic prostrating attacks of headaches.  As such an 
evaluation in excess of 10 percent is not warranted based on 
consideration of Diagnostic Code 8100.

However, the Board determines that the service-connected 
disability picture manifested by daily and severe headaches 
related to his reported head trauma during service warrants 
the assignment of a 10 percent rating under the provisions of 
Diagnostic Code 8045 by analogy.  Specifically, that code 
provides that purely subjective complaints such as headaches 
will be evaluated as 10 percent disabling under Diagnostic 
Code 9304.

The Board determines in this regard that the functions 
affected, anatomical localization and symptomatology 
described under Diagnostic Code 8045-9304 are closely 
analogous to the veteran's subjective headache disability, 
which was incurred as a result of head trauma during service.  
See 38 C.F.R. § 4.20.

However, the Board determines that a rating higher than 10 
percent is not for application in this case. There is no 
evidence of a diagnosis of multi-infract dementia so that a 
greater rating would apply under Diagnostic Code 9304.  Thus, 
in the Board's view, the evidence demonstrates clinical 
manifestations that support the assignment of a 10 percent 
rating for the veteran's service-connected headache 
disability.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected headache disability 
as prescribed by the Court in Fenderson.  The Board finds in 
this regard that the veteran's service-connected headache 
disability is shown by the evidence to have warranted the 
assignment of a 10 percent rating during the entire course of 
this appeal.

V.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's seizure disorder or migraine 
headaches have resulted in frequent periods of 
hospitalization.  As noted above, although the evidence 
indicates that the veteran had trouble at work and school, 
his service-connected seizure disorder and migraine headaches 
did not prevent him from attending.  Accordingly, with the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central Office 
for consideration of an extra-schedular evaluation, is not 
warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 40 percent, but 
not in excess thereof, prior to September 18, 1997 for 
seizure disorder is granted.

Entitlement to an initial evaluation in excess of 40 percent 
from September 18, 1997 to April 1, 2000 for seizure disorder 
is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 40 percent, but 
not in excess thereof, from September 18, 1997 from April 1, 
2000, for seizure disorder is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 10 percent for 
headaches is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

